DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 20 January 2021, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recited “a first biasing element biasing the first pinch roller to its engaged position” (claim 1 and claim 8); and the recited “a second biasing element that imparts a second biasing force on the second arm that biases the first pinch roller to its engaged position” (claim 6 and claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1 and 8: the subject matter of the wrapping machine (claim 1) and the film carriage (claim 8) are each allowable over the prior art because of the arrangement of the combination of structural limitations set forth in each of the independent claims and their functional relationship to one another. 
Claims 1 and 8 each include the following limitations which, in combination with the other structural limitations set forth in each of claims 1 and 8, are what make the subject matter of each of the claims 1 and 8 allowable over the prior art:
“a first pinch-roller assembly comprising an arm and a first pinch roller having a first-pinch-roller rotational axis, 
wherein the first pinch roller is connected to the arm so: (1) the first pinch roller is rotatable relative to the arm about the first pinch roller rotational axis; and (2) the first pinch roller is pivotable relative to the arm to pivot the first-pinch-roller rotational axis relative to the arm.”

A review of the prior art reveals that the Fukuda reference (JP 5-124605) teaches that it is old and well known to provide a roller (21) which is pivotable relative to an arm (23) to pivot the roller (21) rotational axis relative to the arm (23) (see figs. 2 and 3).  The pivoting of the roller rotational axis relative to the arm is to permit a web being fed to be centered and aligned as needed.
Accordingly, the Suolahti wrapping machine and film carriage does not expressly disclose that “the first pinch roller is pivotable relative to the arm to pivot the first-pinch-roller rotational axis relative to the arm.”
Based on a review of the teachings and suggestions of the prior art, it is concluded that a person having ordinary skill in the art would have had no reason to have modified the Suolahti wrapping machine and film carriage in order to arrive at the claimed subject matter.  The skilled artisan would not be motivated to have modified the Suolahti device to have had the first pinch roller pivotable relative to the arm to pivot the first-pinch-roller rotational axis relative to the arm based on the teachings and suggestions of the Fukuda reference.  In this instance, the Fukuda roller (21) is not a pinch roller, but rather a “skewing” roller, and would 
The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007).  If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paavola et al. (US ‘616) discloses a pre-stretching device used on a wrapping machine.
Roussel (US ‘386) discloses a heat sealing device which includes a roller (15) which may have its rotational axis pivoted for re-centering a web (fig. 3 and col. 4, lines 27-47).
Thimon (US ‘956) discloses pivoted guide rods (37, 38) mounted at their ends ball-and-socket joints (50) to allow a web to be deflected and offset.
Fukuda (JP ‘605) discloses a roller (21) which pivots relative to an arm (23).
Pieri et al. (EP ‘712) discloses a pre-stretching device used on a wrapping machine.
This application is in condition for allowance except for the following formal matters: 
The objection to the drawings set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        25 January 2022